              Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 1 of 9




 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Deborah Anne Fredericks,                                 Case No.: 2:19-cv-00778-JAD-NJK

 4             Plaintiff
                                                           Order Granting in Part Defendant’s
 5 v.                                                       Motion for Summary Judgment

 6 Travelers Casualty Insurance Company of                             [ECF No. 34]
   America,
 7
          Defendant
 8

 9            After being struck by an underinsured motorist in 2016, Deborah Fredericks sued her

10 insurance provider, Travelers Casualty Insurance Company of America, for refusing to cover her

11 medical expenses under her policy’s underinsured/uninsured-motorist (UIM) provision. 1

12 Travelers moves for summary judgment, arguing that Fredericks has failed to marshal sufficient

13 evidence (1) showing that the accident caused her injuries; (2) apportioning damages between

14 her pre-existing medical conditions, the 2016 accident, and a separate car accident; and

15 (3) demonstrating future damages. 2 Fredericks does not dispute Travelers’ recitation of the facts

16 or that she has failed to support a future-damages claim, 3 and instead argues that she does not

17 bear the burden of apportioning damages between her pre-existing medical conditions and the

18 accidents.

19            I find, under Nevada law, that factual disputes preclude summary judgment with respect

20 to the proximate cause of Fredericks’s injuries, and that apportionment of her damages based on

21

22   1
         ECF No. 1-1 (complaint).
23   2
         ECF No. 34 (motion for summary judgment).
     3
         ECF No. 38.
              Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 2 of 9




 1 that disputed causality is a question of credibility and weight reserved for the jury. So while I

 2 grant in part Travelers’ motion for summary judgment and dismiss Fredericks’ claims for future

 3 medical damages, I deny the remainder of its motion.

 4                                                   Discussion

 5 I.          Standard or review

 6             The principal purpose of the summary-judgment procedure is to isolate and dispose of

 7 factually unsupported claims or defenses. 4 Summary judgment is appropriate when the

 8 pleadings and admissible evidence “show that there is no genuine issue as to any material fact

 9 and that the movant is entitled to judgment as a matter of law.” 5 The moving party bears the

10 initial responsibility of presenting the basis for its motion and identifying the portions of the

11 record or affidavits that demonstrate the absence of a genuine issue of material fact. 6 If the

12 moving party satisfies its burden, the burden then shifts to the opposing party to present specific

13 facts that show a genuine issue for trial. 7

14             Who bears the burden of proof on the factual issue in question is critical. When the party

15 moving for summary judgment would bear the burden of proof at trial, “it must come forward

16 with evidence [that] would entitle it to a directed verdict if the evidence went uncontroverted at

17 trial.” 8 If the opposing party would have the burden of proof on a dispositive issue at trial, the

18

19
     4
         Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
20   5
         See id. at 322 (citing Fed. R. Civ. P. 56(c)).
     6
21       Id. at 323; Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (en banc).
     7
    Fed. R. Civ. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Auvil v. CBS
22 60 Minutes, 67 F.3d 816, 819 (9th Cir. 1995).
     8
       C.A.R. Transp. Brokerage Co. v. Darden Restaurants, Inc., 213 F.3d 474, 480 (9th Cir. 2000)
23
     (quoting Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)) (citation and quotation marks
     omitted).

                                                          2
              Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 3 of 9




 1 moving party doesn’t have to produce evidence to negate the opponent’s claim; it merely has to

 2 point out the evidence that shows an absence of a genuine material factual issue. 9 In that case,

 3 the movant need only defeat one element of the claim to garner summary judgment because “a

 4 complete failure of proof concerning an essential element of the nonmoving party’s case

 5 necessarily renders all other facts immaterial.” 10

 6 II.         Recovering UIM benefits

 7             UIM coverage provides for the payment of first-party benefits to an insured based on

 8 damages sustained in motor-vehicle accidents involving underinsured and uninsured motorists

 9 “who are liable in tort to the insured.” 11 To demonstrate liability, an insured must establish

10 “legal entitlement” to her UIM benefits, proving (1) “fault on the part of the uninsured motorist

11 [that] gives rise to the damages” and (2) “the extent of those damages.” 12 When, as here, the

12 cause of an injury is not readily apparent, a qualified medical expert must generally establish

13 causation. 13 And “damages arising from a subjective injury [] require expert testimony.” 14

14             Although Travelers explicitly focuses on the legal-entitlement test’s second element, 15 it

15 actually challenges Fredericks’s showing on both elements, arguing that she cannot show the

16 extent of her damages because she lacks an apportionment expert who could testify as to whether

17
     9
18       See, e.g., Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 885 (1990).
     10
          Celotex, 477 U.S. at 322.
19
     11
          State Farm v. Fitts, 90 P.3d 1160 (Nev. 2004).
20   12
       Pemberton v. Farmers Ins. Exch., 858 P.2d 380, 384 (Nev. 1993) (quoting Patrons Mut. Ins.
     Assoc. v. Norwood, 647 P.2d 1335, 1338 (Kan. 1982)) (internal quotation marks omitted).
21   13
          Lord v. State, 806 P.2d 548, 551 (1991).
22   14
     Didier v. Sotolongo, 441 P.3d 1091 (table) (Nev. 2019) (citing Lerner Shops of Nev., Inc. v.
   Marin, 423 P.2d 298, 401 (Nev. 1967); Gutierrez v. Sutton Vending Serv., Inc., 397 P.2d 3, 4
23 (Nev. 1964)).
     15
          ECF No. 34 at 3.

                                                        3
              Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 4 of 9




 1 her damages were proximately caused by the 2016 car crash or her other pre-existing conditions

 2 and accidents. Fredericks does not dispute that she lacks an apportionment expert but argues

 3 that, once she has established fault on the part of the motorist that gave rise to her injuries,

 4 Travelers bears the burden of apportioning her damages claims. The parties thus present a

 5 narrow legal question: under Nevada law, must a plaintiff apportion damages between multiple

 6 tortious and non-tortious causes of a single injury and, if so, can her case be dismissed as a

 7 matter of law if she lacks a medical expert to apportion those damages?

 8             A.     Nevada law governing apportionment and causality

 9             Nevada law appears unsettled on the matter. In Kleitz v. Raskin, the Nevada Supreme

10 Court assessed whether the plaintiff or defendant bore the burden of apportioning damages

11 “[w]hen a plaintiff suffer[ed] a single injury” from two automobile accidents—involving two

12 different tortfeasors, “occurring one month apart”—and hoped “to recover from the second[-

13 ]accident defendants.” 16 Relying heavily on a Washington-state decision, Phennah v. Whalen,

14 the Court concluded that the “plaintiff must prove that the second[-]accident defendant’s actions

15 were a cause of the injury” and, once she has done so, “the burden shifts to the defendant to

16 apportion damages” between himself and the other tortfeasors. 17 The Phennah court reasoned

17 similarly, finding “that once a plaintiff has prove[n] that each successive negligent defendant has

18 caused some damage, the burden of proving allocation of those damages among themselves is

19 upon the defendants; if the jury finds that the harm is indivisible, then the defendants are jointly

20 and severally liable for the entire harm.” 18

21

22   16
          Kleitz v. Raskin, 738 P.2d 508, 509 (Nev. 1987).
23   17
          Id. at 509 (citing Phennah v. Whalen, 621 P.2d 1304 (Wash. Ct. App. 1980)).
     18
          Phennah, 621 P.2d at 1310.

                                                       4
               Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 5 of 9




 1             But the Kleitz Court did not directly speak to the issue of apportionment—much less the

 2 burden of apportionment—when there is only one tortfeasor and multiple, tortious and non-

 3 tortious proximate causes of a plaintiff’s injuries. And the Phennah panel only briefly invoked

 4 the issue, citing Scott v. Rainbow Ambulance Serv., Inc., in which the Washington Supreme

 5 Court determined that because a negligent plaintiff had multiple, potential causes of injury and

 6 admitted that she was “unable to determine with any degree of certainty what injuries were

 7 sustained as a result of, or attributable to, ” the accident in question, “the total failure to make a

 8 damage segregation was legally fatal.” 19 But the Washington Supreme Court cabined the Scott

 9 decision’s reach in Cox v. Spangler, holding en banc that the “negligent[-]plaintiff rule

10 announced in Scott” is appropriate only when the plaintiff herself is negligent and the defendant

11 has established that the plaintiff’s injuries are not segregable. 20 In that case, the Court required

12 the defendant “to apportion the damages for injuries that [the defendant] proximately caused”

13 from the plaintiff’s previous injuries because the plaintiff was not negligent, and it found that the

14 defendant had not met her burden of apportionment. 21 Regardless, Nevada’s High Court neither

15 adopted nor invoked the rules recited in Scott or Cox.

16             Despite this absence of controlling authority, another judge in this district broadly held in

17 Schwartz v. State Farm Mut. Auto. Ins. Co. that when “a plaintiff has a pre-existing condition,

18 and later sustains an injury to that area, the [p]laintiff bears the burden of apportioning the

19 injuries, treatment[,] and damages between the pre-existing condition and the subsequent

20

21

22   19
          Scott v. Rainbow Ambulance Serv., Inc., 452 P.2d 220, 221 (Wash. 1969).
23   20
          Cox v. Spangler, 5 P.3d 1265, 1273 (Wash. 2000) (en banc).
     21
          Id. at 1273.

                                                         5
           Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 6 of 9




 1 accident.” 22 But in a persuasive-if-unpublished opinion, the Nevada Court of Appeals

 2 discounted this rule in Wynn Las Vegas, LLC v. O’Connell, reasoning that “[i]n a negligence

 3 action, when a plaintiff has preexisting medical conditions and additional injuries occur after the

 4 event at issue, causation and damages are a question of weight and credibility left to the jury.” 23

 5 That decision, which affirmed a trial-court order expressly discrediting the Schwartz decision, 24

 6 relied on the Nevada Supreme Court decision in Fox v. Cusick, which similarly reasoned that “it

 7 was within the province of the jury” to “weigh the evidence” of multiple, non-tortious proximate

 8 causes potentially responsible for the plaintiff’s injuries. 25 It made no mention, however, of the

 9 need for apportionment experts to assess that causality. And at least one other judge in this

10 district has reasoned similarly to those courts, holding that when the parties dispute the extent of

11 damages, and a damages expert points to multiple, potential proximate causes, “a jury must

12 decide if [plaintiff’s] fall exacerbated her already existing injuries and caused her need for future

13 treatment.” 26

14         Under the Kleitz, Cox, Fox, and Wynn decisions, the plaintiff clearly bears the burden of

15 establishing proximate cause and cause-in-fact. Assuming that the plaintiff is not herself a

16

17
     22
      Schwartz v. State Farm Mut. Auto. Ins. Co., No. 2:07-cv-00060, 2009 WL 2197370, at *6 (D.
18 Nev. Jul. 23, 2009).
   23
      Wynn Las Vegas, LLC v. O’Connell, No. 70583, 2018 WL 4405474, at *4 (Nev. Ct. App. Aug.
19 30, 2018).
     24
20    Id. (affirming O’Connell v. Wynn, No. A-12-655992-C, 2016 WL 11653105, at *6 (Nev. Dist.
   Ct. May 24, 2016) (“This is a familiarly incorrect argument (and, indeed, was raised and rejected
21 during trial for the same reasons as it is now) because the legal premises upon which it rests are
   infirm. The main cause of confusion in this and other cases is the federal case of Schwartz v.
22 State Farm Mut. Auto Ins. Co.”)).
   25
      Fox v. Cusick, 533 P.2d 466, 468 (Nev. 2018).
23 26
      Pierucci v. Smith’s Food & Drug Centers, Inc., No. 2:18-cv-01452, 2020 WL 2527021, at *4
   (D. Nev. May 18, 2020).

                                                     6
              Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 7 of 9




 1 negligent cause, and both parties have established multiple, proximate causes for injuries, the

 2 defendant generally bears the burden of apportioning those damages for which it is proximately

 3 responsible. 27 But disputed questions of proximate cause and the extent of damages are

 4 generally left to the jury’s assessment.

 5             B.     Summary judgment is inappropriate for Fredericks’s damages.

 6                    1.      Disputes of fact remain over proximate cause and divisibility.

 7             Directing their attention exclusively to the “extent” of Fredericks’s damages, the parties

 8 improperly gloss over whether Fredericks has established proximate cause for her injuries. As

 9 Kleitz held, proving proximate cause is the plaintiff’s central burden: “plaintiff must establish

10 that defendant’s actions were a cause of [her] injury,” if not necessarily the cause. 28 Travelers

11 appears to argue both sides of this question, asserting that Fredericks has not met this burden, but

12

13
     27
      This also accords with the Restatement of Torts’ view, cited by the Kleitz court, which notes
14 that “[d]amages for harm are to be apportioned among two or more causes where (a) there are
   distinct harms, or (b) there is a reasonable basis for determining the contribution of each cause to
15 a single harm.” Restatement (Second) § 433A. “Where the tortious conduct of two or more
   actors has combined to bring about harm to the plaintiff, and one or more of the actors seeks to
16 limit his liability on the ground that the harm is capable of apportionment among them, the
   burden of proof as to the apportionment is upon each such actor.” Id. at § 433B(2). See also
17 Blatz v. Allina Health Sys., 622 N.W.2d 376, 390 (Minn. Ct. App. 2001) (holding that the burden
   of apportionment “between a pre-existing condition and an at-fault defendant” rests with the
18 defendant); Newbury v. Vogel, 379 P.2d 811, 813 (Colo. 1963) (holding that the defendant was
   responsible for the entire damage when the court found it impossible to apportion between
19 damages from an accident and damages for a pre-existing arthritic condition); Lovely v. Allstate
   Ins. Co., 658 A.2d 1091, 1092 (Me. 1995) (holding that the defendant was liable for all damages
20 to a plaintiff’s elbow when the court was unable to apportion injuries between an accident and
   pre-existing fracture); David v. DeLeon, 547 N.W.2d 726, 730 (Neb. 1996) (concluding that the
21 burden of apportioning damages resulting from tortious conduct and pre-existing conditions
   “rests squarely on the defendant”); Bigley v. Craven, 769 P.2d 892, 898 (Wyo. 1989) (holding
22 that the jury should be instructed that if it is unable to apportion plaintiff’s damages between a
   pre-existing disability and a condition caused by an accident, then the defendant is liable for the
23 entire damages award).
     28
          Kleitz, 738 P.2d at 510.

                                                        7
              Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 8 of 9




 1 also seemingly assuming that the issue of proximate cause has been settled. 29 The central

 2 deficiency in Travelers’ motion, however, is that it points to no authority requiring a plaintiff to

 3 present an apportionment expert to determine proximate cause of an injury, as opposed to a

 4 medical expert who could opine as to proximate cause more generally. Nor has Travelers

 5 identified controlling authority placing the burden of demonstrating apportionment on a plaintiff

 6 when the plaintiff herself was not negligent. Regardless, the testimony Travelers identifies

 7 indicates that both sides’ medical experts disagree as to whether, and to what extent, Fredericks’

 8 injuries were caused by the 2016 accident. 30 So I cannot resolve the issue of proximate cause at

 9 summary judgment.

10
                        2.   Nevada leaves disputes of fact over proximate cause and apportionment
                             to the jury’s assessment.
11

12              Given that the issue of proximate cause appears disputed, any subsequent apportionment

13 of damages should be left to the jury’s credibility and weight determinations. Not only do Fox

14 and Wynn appear to require that result, but multiple courts have reasoned similarly, leaving

15 disputes over proximate cause and the extent of a plaintiff’s damages to the jury. In Quintero v.

16 McDonald, for example, defendants did not “present expert testimony challenging causation” but

17 instead cross-examined the plaintiff’s witnesses, “controvert[ing plaintiff’s] claim as to the

18 extent of her injuries” and “reveal[ing] that [plaintiff] suffered from a pre-existing back injury,

19 which could have caused her injuries.” 31 Noting that the “credibility of witnesses and the weight

20
     29
21   ECF No. 34 at 14 (“Plaintiff has no expert who, to a reasonable degree of medical probability,
   conducted an apportionment and can opine on what treatment she received solely due to the
22 subject accident in this case versus treatment arising from Plaintiff’s pre-existing conditions or
   subsequent ‘exacerbation’ injuries from the 2017 crash.”).
23   30
          ECF No. 34.
     31
          Quintero v. McDonald, 14 P.3d 522, 524 (Nev. 2000).

                                                      8
               Case 2:19-cv-00778-JAD-NJK Document 49 Filed 02/23/21 Page 9 of 9




 1 given to their testimony is within the sole province of the trier of fact,” the Nevada Supreme

 2 Court in Quintero upheld the jury’s denial of a damages award because it could reasonably “have

 3 disbelieved [plaintiff’s] testimony concerning her alleged pain and suffering and, thus, could

 4 have reasonably inferred that she was not injured as a proximate result of the accident.” 32 So too

 5 in Pierucci v. Smith’s Food & Drugs Centers, Inc., in which another judge in this district left it to

 6 the jury to weigh proximate cause and the extent of damages when “causation and apportionment

 7 remain in dispute.” 33 I agree with those courts’ reasoning. Accordingly, because Fredericks

 8 concedes that she will not seek future medical damages, I grant Travelers’ motion for summary

 9 judgment with respect to that issue alone and deny Travelers’ motion in all other respects.

10                                              Conclusion

11             IT IS THEREFORE ORDERED that Travelers’ motion for summary judgment [ECF No.

12 34] is GRANTED IN PART. I dismiss Fredericks’ claims for any future medical expenses and

13 deny the remainder of Travelers’ motion in all other respects.

14             IT IS FURTHER ORDERED that the parties must file their joint pretrial order by March

15 5, 2020.

16

17                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
18                                                                                   February 23, 2021

19

20

21

22

23   32
          Id. at 524.
     33
          Pierucci, 2020 WL 2527021, at *4.

                                                     9
